       Case 1:19-cv-05480-AJN-SN Document 31 Filed 09/27/20 Page 1 of 2
                                                                        D.OCUMENJ'
                                                                        EUCTRO:NICALL\t     FILED
                                                                        DOC# .:,_   _____        _

UNITED STATES DISTRICT COURT                                                           9/27/20
                                                                        DAT Fll ED:..____ __   _

SOUTHERN DISTRICT OF NEW YORK




Joseph Allan Cunningham
                               Debtor,


                                                                        19-cv-5480 (AJN) (SN)
Joseph Allan Cunningham,
                              Appellant,
               -v-                                                       OPINION & ORDER


Gregory Funding,
                              Appellee.




ALISON J. NATHAN, District Judge:
       Before the Court is Judge Netburn’s Report & Recommendation (R&R) recommending

that the Court grant the Defendant’s motion to dismiss this bankruptcy appeal. See Dkt. No. 26.

       When considering the findings and recommendations of a Magistrate Judge, the Court

may “accept, reject, or modify [them], in whole or in part.” 28 U.S.C. § 636(b)(1). The Court

must make a de novo determination of any portions of a magistrate’s report or findings to which

a party raises an objection, and reviews only for “clear error on the face of the record” when

there are no objections to the R&R. Brennan v. Colvin, No. 13-cv-6338 (AJN), 2015 WL

1402204, at *1 (S.D.N.Y. Mar. 25, 2015); see also Hicks v. Ercole, No. 09-cv-2531 (AJN)

(MHD), 2015 WL 1266800, at *1 (S.D.N.Y. Mar. 18, 2015); Gomez v. Brown, 655 F.Supp.2d

332, 341 (S.D.N.Y. 2009). Clear error is found only when, upon review of the entire record, the



                                                                                                     1
       Case 1:19-cv-05480-AJN-SN Document 31 Filed 09/27/20 Page 2 of 2




Court is left with “the definite and firm conviction that a mistake has been committed.” Laster v.

Mancini, No. 07-cv-8265 (DAB) (MHD), 2013 WL 5405468, at *2 (S.D.N.Y. Sept. 25, 2013)

(quoting United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006)).

       Objections to Judge Netburn’s R & R were due by December 24, 2019. See Dkt. No. 26

at 6. As of September 27, 2020, no objections have been filed. The Court thus reviews the R&R

for clear error, and finds none. The Court therefore adopts the R&R in its entirety and GRANTS

Appellee’s motion to dismiss this appeal for the reasons provided in Judge Netburn’s well-

reasoned and thorough Report and Recommendation.

       The Clerk of Court is respectfully ordered to close this case and enter judgment. The

Clerk of Court is further directed to mail a copy of this Opinion to the pro se Appellant and to

note that mailing on the public docket.



       SO ORDERED.

 Dated: September 27, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                                                                   2
